           Case 1:20-cv-00534-AWI-SAB Document 27 Filed 10/08/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S THIRD REQUEST FOR
14                                                    )   INJUNCTIVE RELIEF
     KING CLARK, et al.,
                                                      )
15                                                    )   [ECF Nos. 19, 20]
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21            On July 31, 2020, the Magistrate Judge issued Findings and Recommendations recommending
22   that Plaintiff’s third request for injunctive relief be denied. (Doc. No. 20.) The Findings and
23   Recommendations were served on Plaintiff and contained notice that objections were to be filed within
24   fourteen days. (Id.) Plaintiff filed objections on August 14, 2020. (Doc. No. 21.)
25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the
27   court finds the Findings and Recommendations to be supported by the record and by proper analysis.
28   ///
                                                          1
       Case 1:20-cv-00534-AWI-SAB Document 27 Filed 10/08/20 Page 2 of 2



1          Accordingly:

2          1.     The Findings and Recommendations filed on July 31, 2020, are adopted in full; and

3          2.     Plaintiff’s third request for injunctive relief, filed on July 29, 2020 (Doc. No. 19), is

4                 denied.

5
6    IT IS SO ORDERED.
7
     Dated: October 8, 2020
8                                               SENIOR DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
